McGown, J.
The making of the contract was admitted, and the defense set up was that the contract in question was drawn in reference to a certain trade custom, and that the said plaintiff fraudulently procured Arnold, the representative of defendants, to sign the contract, knowing that it did not contain the terms -previously agreed upon, and with the intent to deceive said Arnold.
The defendants sought to introduce evidence of the existence of such trade custom, which evidence was properly rejected by the trial justice.
The contract in question was clear, unequivocal, and free from any ambiguity or doubt, as to the meaning of the language therein used.
The size of the paper was therein stated to be twenty by thirty inches, thus clearly indicating the size of the paper ordered, and required by the plaintiff, and there is no evidence of any conversation between the parties, at the time of or prior to the signing of the contract, wherein paper of the size of fifteen by twenty was mentioned or referred to.
There was no evidence of any fraud, on the part of the plaintiff, in procuring Arnold’s signature to the contract, to be submitted to the jury, and no errors committed by the trial justice in the rulings made by him.
Judgment appealed from must be affirmed with costs to the plaintiff and respondent.
Van Wyck and McCarthy, JJ., concur.
Judgment affirmed, with costs.